DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 11/17/2021 have been entered.  Claims 1-24 remain pending.
The Prior Art is:
Langnes et al., WIPO Publication 2018/178279, hereinafter referred to as Langnes
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 13, and 19, Applicant argues that Langnes does not disclose the determining and use of “at least one temperature feature…to determine an indication of one or more locations along the wellbore”.  Applicant argues that Langnes only generically recites the use of a temperature measurement (as it related to a distributed temperature sensor, Paragraphs 0019, 0021), and as such does not disclose the recited limitations of using the temperature feature and the frequency domain feature to identify a location and a fluid inflow.  While Examiner agrees that Langnes does not disclose the same level of detail regarding the use of the distributed temperature measurement, it does expressly disclose that the use of multiple combinations of sensor arrangements are known including temperature, acoustic frequency, pressure, spinners, density, and others (Paragraph 0019) for detecting leaks at an identified location in a wellbore.  Examiner notes that the claims do not recite any specific structures used for the distributed temperature sensor (beyond a generic recitation) nor any explicit method steps for the use of both measurements.  As such, the disclosure in Langnes which identifies that temperature measurements alone are often insufficient to provide a proper identification of fluid inflow such that other measurements are used in conjunction (Paragraph 0021) is seen as teaching the generic recitation of using both measurements.  To read the claims as requiring some specific structure .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langnes et al., WIPO Publication 2018/178279, hereinafter referred to as Langnes.
Regarding Claim 1, Langnes discloses a method of determining fluid inflow rates within a wellbore extending within a subterranean formation, the method comprising:

Determining one or more frequency domain features from an acoustic signal originating in the wellbore, wherein the one or more frequency domain features are obtained from a frequency domain representation of the acoustic signal (the system may include a distributed acoustic sensor, DAS, as a primary data input for leak detection which includes frequency analysis, Paragraphs 0022, 0038-0040);
Using at least one temperature feature of the plurality of temperature features and at least one frequency domain feature to identify one or more fluid inflow locations along the wellbore to determine a fluid inflow rate at the one or more locations along the wellbore, wherein the fluid inflow rate comprises a rate of fluid flowing into the wellbore from the formation (Paragraphs 0040, 0041, 0045, 0046, 0062).
Regarding Claim 2, Langnes further discloses that using the at least one temperature and frequency domain features comprises:
Using the at least one temperature feature in a first fluid inflow model (as part of the analysis which uses the DTS to measure leaks in the wellbore as part of a qualitative and quantitative model, Paragraphs 0020, 0021) to identify the one or more fluid inflow locations;
Using at least one frequency domain feature in a second fluid inflow model (as the acoustic sensors are used to analyze a leak based on the specific frequency associated with different types of leaks, Paragraphs 0045-0050) to determine the inflow rate at the inflow locations (Paragraphs 0019, 0020, 0021, 0025, 0038, 0039).
Claim 3, Langnes further discloses that the first fluid inflow model comprises one or more multivariate models, wherein the multivariate models provide an output to indicate one or more locations along the wellbore (in so far as the models for determining leaks relate to both depth and time, Paragraphs 0020-0022).
Regarding Claim 4, Langnes further discloses that the second inflow model related to acoustic analysis comprises a regression model used to determine a fluid inflow rate at the locations along the wellbore (Paragraphs 0068, 0069).
Regarding Claim 5, Langnes further discloses that combining the outputs from the first and second models comprises determining the combined output as a function of the output from the first model and the output from the second model (as Langnes expressly discloses that combining the output from multiple sensors are different points is useful in overcoming potential errors brought about by using a single sensor, Paragraphs 0019-0022).  In the absence of a more explicit recitation of how the outputs are combined, a broad interpretation is being applied as corresponding to the incorporation of multiple sensor signals which independently determine some aspect of fluid leaks.
Regarding Claim 6, Langnes further discloses receiving an indication of a fluid flow rate from the wellbore and allocating a portion of the fluid flow rate from the wellbore to the one or more locations along the wellbore based on the determined fluid inflow rate at one or more locations based on the combined output (as part of the sensor system, primarily detailed for use with the acoustic signal processor, a given flow rate of an associated leak type is determined for each location along the wellbore which detects a given leak indicator, such as a known acoustic signal, Paragraphs 0045-0047, 0053).  Examiner notes that as the combined data is used to determine a given flow rate for an area, each associated area measurement is taken as being the allocated portion.
Regarding Claim 7, Langnes further discloses that the leak detection may take the form a liquid leak, determined based on a frequency response (Paragraph 0045-0049).
Claim 8, Langnes further discloses that the plurality of temperature features comprise at least a depth derivative of temperature with respect to depth (as the DTS measures across multiple intervals of the wellbore), a temperature excursion measurement along with a baseline temperature excursion (in so far as the DTS cable is designed to measure temperature across a long interval of depths, it likewise includes some generic baseline wherein leaks cause a deviation from the baseline, Paragraphs 0020-0022), and a peak-to-peak value (as presented, the benefit of the DTS system allows for large areas of collected data to compare deviations, Paragraph 0021).
Regarding Claim 11, Langnes further discloses that the plurality of temperature features comprise a peak-to-peak value and wherein the peak-to-peak value comprises a derivative of a peak-to-peak difference with depth, wherein the peak-to-peak difference comprises a difference between a peak high temperature and a peak low temperature (as part of the use of the DTS system which measures across a large range of depths, the system allows for peak measurements compared to a standard value to indicate a leak, Paragraph 0021).  As discussed in previous actions, in the absence of a more explicit recitation of the derivative determination, a broad interpretation is being applied in keeping with the use of a widely dispersed sensor array as taught by Langnes.
Regarding Claim 12, Langnes further discloses that the frequency domain features comprise spectral centroid/roll-off/skewness, root mean square (RMS) band energy, total RMS energy, and additional analysis (Paragraph 0060).
Regarding Claim 13, Langnes discloses a method of determining fluid inflow rates along a wellbore extending within a subterranean formation, the method comprising:
Determining a plurality of temperature features from a distributed temperature sensing signal originating in a wellbore (Paragraph 0021), wherein each temperature feature of the plurality of temperature features comprises at least a depth derivative of temperature with respect to depth (as the DTS measures across multiple intervals of the wellbore), a temperature excursion measurement along 
Determining one or more frequency domain features from an acoustic signal originating in the wellbore (the system may include a distributed acoustic sensor, DAS, as a primary data input for leak detection which includes frequency analysis, Paragraphs 0022, 0038-0040);
Using at least one temperature feature from the plurality of temperature features to determine an indication of one or more locations along the wellbore (Paragraphs 0040, 0041, 0045, 0046, 0062);
After using the at least one temperature feature to determine the indication of one or more locations, using at least one frequency domain feature to determine a location and an inflow rate (leak) at a given location in the wellbore, wherein the fluid inflow rate comprises a rate of fluid flowing into the wellbore from the formation (Paragraphs 0040, 0041, 0045, 0046, 0062).  Examiner notes that in a system which constantly collects data from distributed sensors as they relate to identifying locations for potential leaks and confirming using multiple sensor arrangements, such a system necessarily include the method steps of providing an indication of a location (noted that providing an indication of a location is a very broad use of a collected data point) and then measuring properties at the given location.
Regarding Claim 14, Langnes further discloses that the frequency domain features comprise spectral centroid/roll-off/skewness, root mean square (RMS) band energy, total RMS energy, and additional analysis (Paragraph 0060).
Regarding Claim 15, Langnes further discloses that using the at least one temperature feature to determine an inflow rate at a given location comprises providing the feature to a first fluid inflow model 
Wherein using the at least one frequency domain feature to a second fluid inflow model (as the acoustic sensors are used to analyze a leak based on the specific frequency associated with different types of leaks, Paragraphs 0045-0050); and
Combining an output from the first inflow model and an output from the second fluid inflow model to form a combined output and determining a fluid inflow rate at the one or more locations along the wellbore based on the combined output (as part of the detection of multiple signals in the wellbore at different locations, the combined data can be used to determine a leak and associated flow rates, Paragraphs 0019, 0020, 0021, 0025, 0038, 0039).
Regarding Claim 16, Langnes further discloses that the first fluid inflow model comprises one or more multivariate models, wherein the multivariate models provide an output to indicate one or more locations along the wellbore (in so far as the models for determining leaks relate to both depth and time, Paragraphs 0020-0022).
Regarding Claim 17, Langnes further discloses that the second inflow model related to acoustic analysis comprises a regression model used to determine a fluid inflow rate at the locations along the wellbore (Paragraphs 0068, 0069), and wherein combining the output from the first and second models comprises determining the combined output as a function of the first model and an output of the second model (as Langnes expressly discloses that combining the output from multiple sensors are different points is useful in overcoming potential errors brought about by using a single sensor, Paragraphs 0019-0022).  In the absence of a more explicit recitation of how the outputs are combined, a broad interpretation is being applied as corresponding to the incorporation of multiple sensor signals which independently determine some aspect of fluid leaks.
Claim 18, Langnes further discloses receiving an indication of a fluid flow rate from the wellbore and allocating a portion of the fluid flow rate from the wellbore to the one or more locations along the wellbore based on the determined fluid inflow rate at one or more locations based on the combined output (as part of the sensor system, primarily detailed for use with the acoustic signal processor, a given flow rate of an associated leak type is determined for each location along the wellbore which detects a given leak indicator, such as a known acoustic signal, Paragraphs 0045-0047, 0053).  Examiner notes that as the combined data is used to determine a given flow rate for an area, each associated area measurement is taken as being the allocated portion.
Regarding Claim 19, Langnes discloses a system of determining fluid inflow rates within a wellbore extending within a subterranean formation, the system comprising:
A processor (168) and memory (170; Paragraphs 0040, 0052) and
An analysis program stored in the memory (Paragraph 0052), wherein the program is configured when executed, to:
Receive a distributed temperature sensing signal and an acoustic signal (from respective DTS and DAS sensor cables, Paragraphs 0019-0022) originated within the wellbore;
Determine a plurality of temperature features from a distributed temperature sensing signal originating in a wellbore (Paragraph 0021), wherein each temperature feature of the plurality of temperature features is a statistical variation of a temperature measurement along the wellbore along the depth of the wellbore (the system may use a distributed temperature sensor as part of a fiber optic cable for leak detection, Paragraph 0021);
Determine one or more frequency domain features from an acoustic signal originating in the wellbore, wherein the one or more frequency domain features are obtained from a frequency domain representation of the acoustic signal (the system may include a distributed acoustic sensor, DAS, as a primary data input for leak detection which includes frequency analysis, Paragraphs 0022, 0038-0040);

After determining the identification of the one or more locations, determine a fluid inflow rate at each of the one or more locations using at least one frequency domain feature, wherein the fluid inflow rate comprises a rate of fluid flowing into the wellbore from the formation (using the DAS system, fluid inflow is determined at locations based on the frequency response; Paragraphs 0019, 0020, 0021, 0025, 0038, 0039).  Examiner notes that in a system which constantly collects data from distributed sensors as they relate to identifying locations for potential leaks and confirming using multiple sensor arrangements, such a system necessarily include the method steps of providing an indication of a location (noted that providing an indication of a location is a very broad use of a collected data point) and then measuring properties at the given location.

Regarding Claim 20, Langnes further discloses that the analysis program is further configured to:
Use the at least one temperature feature in a first fluid inflow model (as part of the analysis which uses the DTS to measure leaks in the wellbore as part of a qualitative and quantitative model, Paragraphs 0020, 0021);
Use at least one frequency domain feature in a second fluid inflow model (as the acoustic sensors are used to analyze a leak based on the specific frequency associated with different types of leaks, Paragraphs 0045-0050);
Combine an output from the first inflow model and an output from the second fluid inflow model to form a combined output; and 
Determine the identification of the fluid inflow locations and fluid inflow rate at locations along the wellbore based on the combined output (as part of the detection of multiple signals in the wellbore 
Regarding Claim 21, Langnes further discloses that the first fluid inflow model comprises one or more multivariate models, wherein the multivariate models provide an output to indicate one or more locations along the wellbore (in so far as the models for determining leaks relate to both depth and time, Paragraphs 0020-0022).
Regarding Claim 22, Langnes further discloses that the second inflow model related to acoustic analysis comprises a regression model used to determine a fluid inflow rate at the locations along the wellbore (Paragraphs 0068, 0069), and wherein combining the output from the first and second models comprises determining the combined output as a function of the first model and an output of the second model (as Langnes expressly discloses that combining the output from multiple sensors are different points is useful in overcoming potential errors brought about by using a single sensor, Paragraphs 0019-0022).  In the absence of a more explicit recitation of how the outputs are combined, a broad interpretation is being applied as corresponding to the incorporation of multiple sensor signals which independently determine some aspect of fluid leaks.
Regarding Claim 23, Langnes further discloses receiving an indication of a fluid flow rate from the wellbore and allocating a portion of the fluid flow rate from the wellbore to the one or more locations along the wellbore based on the determined fluid inflow rate at one or more locations based on the combined output (as part of the sensor system, primarily detailed for use with the acoustic signal processor, a given flow rate of an associated leak type is determined for each location along the wellbore which detects a given leak indicator, such as a known acoustic signal, Paragraphs 0045-0047, 0053).  Examiner notes that as the combined data is used to determine a given flow rate for an area, each associated area measurement is taken as being the allocated portion.
Claim 24, Langnes further discloses that the plurality of temperature features comprise at least a depth derivative of temperature with respect to depth (as the DTS measures across multiple intervals of the wellbore), a temperature excursion measurement along with a baseline temperature excursion (in so far as the DTS cable is designed to measure temperature across a long interval of depths, it likewise includes some generic baseline wherein leaks cause a deviation from the baseline, Paragraphs 0020-0022), and a peak-to-peak value (as presented, the benefit of the DTS system allows for large areas of collected data to compare deviations, Paragraph 0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Langnes (WO 2018/178279) in view of Shirdel et al., U.S. Patent Publication 2016/0281494, hereinafter referred to as Shirdel.
Regarding Claim 9, Langnes discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Langnes discloses that the plurality of temperature features comprise a temperature excursion measurement between a specific measured point at a first depth compared to the rest of the wellbore (utilizing the DTS system which measures the temperature of the wellbore over a wide range of depths for comparing change in the wellbore, Paragraphs 0019-0021).  While Langnes 
Additionally, Shirdel teaches the use of a distributed temperature sensor within a wellbore for evaluating fluid flow, wherein the DTS system can be used to measure a specific temperature change compared to smoothed out data in the form of noise filtering to remove extraneous data, Paragraph 0421).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Langnes to include data smoothing for the temperature sensor as taught by Shirdel.  Doing so would improve accuracy by removing large sources of error in the temperature analysis (Paragraph 0142).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Langnes (WO 2018/178279) in view of Shirdel (2016/0281494) and Duan, U.S. Patent Publication 2018/0112520, hereinafter referred to as Duan.
Regarding Claim 10, Langnes discloses the limitations presented in claim 1 as previously discussed.  While Langnes discloses the analysis of the temperature within the wellbore using a distributed temperature sensor as part of a leak detection method across a wide range of depths in the wellbore, it does not expressly disclose that the temperature data is analyzed using a derivative of baseline excursion with depth or that the data is smoothed.
Additionally, Shirdel teaches the use of a distributed temperature sensor within a wellbore for evaluating fluid flow, wherein the DTS system can be used to measure a specific temperature change compared to smoothed out data in the form of noise filtering to remove extraneous data, Paragraph 0421).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Langnes to include data smoothing for the temperature 
Furthermore, Duan teaches that in a system using a distributed temperature sensor to monitor wellbore fluctuations in temperature, the derivative of the temperature data with respect to time across multiple depth zones may be determined as part of determining temperature features in the wellbore (Abstract, Paragraphs 0017, 0020, 0024).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the temperature excursion analysis of Shirdel to include determining a temperature derivative.  Doing so would give a user the ability to better observe changes in the temperature which define specific flow characterizations, and would allow a user to better capture small changes in absolute temperature change (Abstract, Paragraphs 0020, 0024).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676